                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

      v.
                                                           CRIMINAL ACTION
LAMAR FIELDS,                                              NO. 17-0169

                      Defendant.

PAPPERT, J.                                                              October 9, 2018
                                        ORDER

      AND NOW, this 9th day of October, 2018, upon consideration of the

Government’s motions to preclude improper cross examination, prohibit evidence of, or

argument for, jury nullification and admit intrinsic evidence, (ECF Nos. 32–34);

Defendant’s motions to dismiss Counts 1 and 3 of the Indictment based on the statute

of limitations, to dismiss all counts due to vindictive prosecution and to suppress

evidence, (ECF Nos. 43–45); the Government’s responses, (ECF No. 47) and a hearing

on Defendant’s motions dismiss all counts due to vindictive prosecution and to suppress

evidence, (ECF No. 49), it is hereby ORDERED that:

   1. ECF No. 32 is DENIED without prejudice.

   2. ECF No. 33 is GRANTED.

   3. ECF No. 34 is DENIED without prejudice.

   4. ECF No. 43 is DENIED.

   5. ECF No. 44 is DENIED.

   6. ECF No. 45 is DENIED.




                                            12
     BY THE COURT:




     /s/ Gerald J. Pappert
     GERALD J. PAPPERT, J.




13
